Exhibit 10.1
MANAGEMENT REIMBURSEMENT AGREEMENT
THIS MANAGEMENT REIMBURSEMENT AGREEMENT (this “Agreement”) is hereby entered
into as of September 8, 2011, by and between 57th Street General Acquisition
Corp., a Delaware corporation (“Parent”) and Crumbs Holdings LLC, a Delaware
limited liability company (“Crumbs”). Capitalized terms not defined herein shall
have the meanings assigned such terms in the Operating Agreement of Crumbs.
RECITALS
WHEREAS, Parent incurs certain expenses attributable to its status as a public
company, which expenses benefit both Parent and Crumbs; and
WHEREAS, to compensate Parent for the incurrence of such expenses, the
respective Boards of Crumbs and Parent have determined to enter into this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows.
AGREEMENT
1. Management Services. Crumbs hereby engages Parent, and Parent hereby agrees
to be so engaged, to incur all expenses attributable to Parent’s status as a
public company (which public company status indirectly benefits Crumbs and its
members), including without limitation the following: (i) overhead, legal,
accounting and other professional fees and expenses, including cost of periodic
reports to Parent’s security holders, any judgments, settlements, penalties,
fines or other costs and expenses in respect of any claims against, or any
litigation or proceedings, involving Parent, (ii) salary, bonus, and other
benefits payable to, and indemnities provided on behalf of, officers, directors
and employees of Parent, (iii) any director compensation and/or fees or expenses
payable to directors related to their attendance at each regular or special
meeting of the board of directors of Parent, (iv) any costs or expenses related
to obtaining directors and officers insurance or any other insurance reasonably
required by Parent as determined by its board of directors, (v) fees and
expenses related to any public offering or private placement of debt securities
or equity securities, investment or acquisition (whether or not successful)
authorized by the board of directors of Parent, (vi) franchise taxes and other
fees and expenses in connection with the maintenance of existence of Parent
(including, but not limited to, any costs or expenses associated with being a
public company listed on a national securities exchange) (vii) any payment the
proceeds of which are used to purchase or redeem equity securities of Parent;
and (viii) any other liability, other than with respect to income tax
obligations of Parent, that the Board of Managers acting in Good Faith
reasonably believes is required to allow Parent to operate in the ordinary
course or is otherwise required to prevent the insolvency of Parent.
2. Compensation. In consideration for the expenses incurred by the Parent
pursuant to this Agreement, Crumbs shall pay to Parent a quarterly management
fee, payable in arrears and calculated and paid as of the last business day of
each fiscal quarter, equal to 100% of the costs incurred by Parent which are to
be reimbursed pursuant to Section 1 hereof (the “Management Fee”).
3. Scope of Liabilities. No Indemnified Person (as defined in Section 4) will be
liable to Crumbs or its affiliates for any suit, action, cost, claim, liability
or loss (including attorneys’ and expert witness fees and expenses and all costs
of investigation) occasioned by any act or omission of Parent in connection with
the performance of its services hereunder provided, however, that no such
limitation shall apply where liability of the Indemnified Person arises out of
acts or omissions constituting gross negligence, willful misconduct or bad
faith.

 

 



--------------------------------------------------------------------------------



 



4. Indemnification. Crumbs agrees as follows:
(a) To the maximum extent permitted by applicable law, Parent and its respective
affiliates (collectively, “Indemnified Persons”) who was or is made a party to,
or is threatened to be made a party to, or is involved in any threatened,
pending or contemplated action, suit or proceeding, whether civil or criminal,
administrative, arbitrative or investigative (each, a “Proceeding”) or any
appeal in or from any Proceeding relating to that Indemnified Person’s
performance or participation in the performance of duties under this Agreement
or the rendering of advice or consultation with respect thereto, or that relate
to Crumbs, its business or its affairs (including any sale, purchase or offering
of interests), will be indemnified and held harmless by Crumbs from and against
any and all losses, claims, damages, liabilities (joint and/or several),
expenses (including attorneys’ and expert witness fees and expenses), judgments,
fines, settlements and other amounts (collectively, “Losses”) that relate to
such Proceeding, except to the extent that such Losses arise from acts or
omissions that constitute gross negligence, willful misconduct or bad faith of
its duties by the Indemnified Person. An individual or entity will be entitled
to the indemnification prescribed in the preceding sentence whether or not that
individual or entity continues or continued to be an Indemnified Person at the
time any Proceeding commences or any Loss is suffered, paid or incurred in
connection therewith.
(b) Separate and apart from its obligation to indemnify an Indemnified Person
pursuant to Section 4(a), Crumbs agrees to pay all expenses each Indemnified
Person incurs (or reimburse that Indemnified Person for such expenses) in
defending or responding to a Proceeding (including expenses incurred in bringing
and pursuing counterclaims and cross-claims and including expenses incidental to
the investigation, prosecution or defense of any claims, assertion of rights or
pursuit of remedies, including, without limitation, professional and other
advisory and consulting expenses and travel expenses), as incurred, without any
determination as to the Indemnified Person’s ultimate entitlement to
indemnification, upon the Indemnified Person’s request, regardless of whether
the Proceeding has been disposed of; provided, however, that the Indemnified
Person agrees in writing to repay those expenses to the extent they were
incurred defending or responding to claims or allegations for which it is
specifically and finally found not to be entitled to indemnification under
Section 4(a). Each party to this Agreement hereby agrees that, if the Funds fail
or decline to pay the expenses of an Indemnified Person upon that Indemnified
Person’s request as required in this Section 4(b), such Indemnified Person may
immediately bring a claim to enforce the Funds’ obligations under this
Section 4(b).
(c) To the extent (and only to the extent) enforcing Section 3 or the foregoing
provisions of this Section 4 would constitute or require the waiver or
limitation by Crumbs of rights that may not be waived, Section 3 and/or this
Section 4 will be deemed modified so that those rights are preserved to the
extent and only to the extent required by applicable law. Crumbs understand and
agrees that the protections of Section 3 and this Section 4 for Indemnified
Persons are to be provided to Indemnified Persons to the fullest extent
permissible under applicable law, and no modification pursuant to the preceding
sentence may reduce those protections, save as required by applicable law.
5. Independent Contractor. For all purposes of this Agreement, Parent will be
deemed to be an independent contractor and not an employee of Crumbs. Nothing
herein will be construed as making Crumbs a partner or co-venturer with Parent
or any of its affiliates.

 

Page 2



--------------------------------------------------------------------------------



 



6. Term, Termination, Renewal and Survival.
(a) The term of this Agreement will commence on the date hereof and will
continue until this Agreement is terminated. This Agreement may be terminated by
either party upon ninety (90) days’ prior written notice.
(b) In the event of the termination of this Agreement, the provisions of
Sections 3, 4, 5, and 9, as well as the provisions of this Section 6, shall
survive.
7. Modification; Waiver. Except as otherwise expressly provided herein, this
Agreement may not be amended, nor shall any provision of this Agreement be
deemed to have been modified or waived, unless evidenced in writing and signed
by the parties to be charged with such amendment, waiver or modification.
8. Entire Agreement; Binding Effect, Assignment. This Agreement is the entire
agreement between the parties and supersedes all prior or contemporaneous
written or oral negotiations, correspondence, agreements and understandings
regarding the subject matter hereof. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors, and
their rights and obligations hereunder shall not be assignable, transferable or
delegable without the written consent of the other party hereto. Any attempted
assignment, transfer or delegation hereof without such consent will be void ab
initio.
9. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY CONFLICTS OF LAW PRINCIPLES.
10. Notices. Unless otherwise specifically provided herein, any notice, request
or other communication herein required or permitted to be given under this
Agreement shall be in writing and may be personally served or sent by facsimile
or certified or registered mail and shall be deemed to have been given (i) when
delivered in person, upon receipt thereof, (ii) in the case of facsimile, upon
receipt thereof if transmitted and confirmed during regular business hours of a
business day (or, if delivered after the close of regular business hours, at the
beginning of business hours on the next business day), and (iii) in the case of
certified or registered mail, as of the third (3rd) business day after
depositing it in the certified or registered mail, with postage prepaid and
properly addressed. For the purposes hereof, the address of each party hereto
shall be as set forth below, or such other address as shall be designated by a
party hereto in a written notice delivered to the other party hereto in
accordance with this Section 10:
If to Crumbs:

Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Chief Executive Officer
Facsimile: (212) 221-7107

If to Parent:

c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Chief Executive Officer
Facsimile: (212) 221-7107

 

Page 3



--------------------------------------------------------------------------------



 



11. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any and all other
provisions hereof.
12. Third-Party Beneficiaries. No party intends for this Agreement to benefit
any third-party not expressly identified or described in this Agreement, but it
is intended to benefit those third parties who are so identified or described as
fully as if those third parties were parties to this Agreement. Without limiting
the generality of the foregoing, the Indemnified Persons shall be entitled to
the benefits of and to enforce the rights and protections provided by those
sections as fully as if those persons were parties to this Agreement.
13. Counterparts. This Agreement may be signed in any number of counterparts.
Any single counterpart or a set of counterparts signed in either case by the
parties hereto will constitute a full and original Agreement for all purposes.
Any executed counterpart delivered in facsimile shall be deemed to be an
original for all purposes hereof.
[signature page follows]

 

Page 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

                      57th STREET GENERAL ACQUISITION CORP.       CRUMBS
HOLDINGS LLC    
 
                   
By:
  /s/ Jason Bauer       By:   /s/ John D. Ireland    
 
 
 
Name: Jason Bauer          
 
Name: John D. Ireland    
 
  Title:  CEO and President           Title:  Chief Financial Officer    

 

Page 5